Citation Nr: 0607585	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-28 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date prior to July 19, 2002 for a 
100 percent evaluation for schizophrenia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his uncle


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision 
which granted a 100 percent evaluation for the veteran's 
schizophrenia from July 19, 2002.  The veteran, who had 
active service from December 1968 to December 1970, expressed 
disagreement with the effective date assigned by the RO and 
the case was referred to the Board for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's claim for an increased evaluation for his 
schizophrenia was received in December 1994.  

3.  The veteran was gainfully employed with the U.S. Postal 
Service working 8 hours a day and 40 hours a week until 
March 4, 1995.  

4.  As of March 5, 1995, it was factually ascertainable that 
the veteran was totally disabled as a result of his 
schizophrenia.  


CONCLUSION OF LAW

The requirements for an effective date of March 5, 1995, for 
a 100 percent evaluation for schizophrenia have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

In this regard, the Board believes that an extensive 
discussion regarding the VCAA is unnecessary since this 
decision represents a complete grant of the benefit sought by 
the veteran on appeal.  At the veteran's BVA hearing at the 
RO it was specifically requested that the effective date for 
the 100 percent evaluation should be the date of the VA 
examination performed in 1997, and as indicated above, this 
decision grants an effective date for the 100 percent 
evaluation as of March 1995.  Nevertheless, the RO did 
provide notice of the VCAA to the veteran and his guardian by 
way of a November 2003 letter, and the veteran's guardian 
indicated in September 2004 that she had reviewed the 
Supplemental Statement of the Case and had no additional 
evidence to submit.  The Board would note that the relevant 
and probative evidence consists of the dates the veteran 
filed claims for increased evaluations for his schizophrenia 
and medical evidence that demonstrated the severity of the 
veteran's schizophrenia prior to the effective date assigned 
by the RO, specifically July 19, 2002.  That evidence is 
associated with the claims file.  Therefore, the Board finds 
that the notification and assistance requirements of the VCAA 
have been satisfied and that the case is ready for appellate 
review.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran essentially contends that he was totally disabled 
as a result of symptomatology associated with his service-
connected schizophrenia prior to July 19, 2002, the date of 
the VA examination, the date selected by the RO as the 
effective dated for the 100 percent evaluation.  It was 
asserted at the BVA hearing at the RO that the veteran was 
totally disabled as a result of his schizophrenia as of the 
date of the VA examination performed in 1997, specifically 
June 10, 1997.  Reference is made to the evidence of record 
as supporting these contentions.

Under VA laws and regulations, the effective date of an award 
of increased compensation shall be the earliest as of which 
it is ascertainable that an increase in disability had 
occurred, if an application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  In order to determine whether there has been 
an increase in disability it is necessary to make reference 
to the Schedule for Rating Disabilities and the criteria used 
to evaluate the severity of the veteran's disability.  While 
the Board acknowledges that there has been a change in the 
schedular criteria used to evaluate psychiatric disorders 
effective November 7, 1996, the veteran filed his claim prior 
to that date in December 1994 and the Board believes that the 
criteria in effect prior to November 7, 1996 can be applied 
favorably to the veteran's claim.  Therefore, the Board will 
address only the criteria used to evaluate the veteran's 
schizophrenia prior to November 7, 1996.

The record reflects that at the time the veteran filed his 
claim for an increased evaluation for his schizophrenia his 
schizophrenia was evaluated as 50 percent disabling.  Under 
the schedular criteria then in effect, a 50 percent 
evaluation was contemplated for psychiatric symptomatology 
that produced considerable impairment of social and 
industrial adaptability.  A 70 percent evaluation was for 
assignment for lesser symptomatology than contemplated for a 
100 percent evaluation when that symptomatology produced 
severe impairment of social and industrial adaptability.  
Lastly, a 100 percent evaluation was contemplated for active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total, social and 
industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9204.

Turning to the evidence of record, the RO granted the 
veteran's claim for a 100 percent evaluation based on his 
December 1994 claim effective July 19, 2002 the date of a VA 
examination.  The RO explained in the Statement of the Case 
that the date of that examination represented the earliest 
evidence showing an entitlement to a 100 percent evaluation.  
However, the Board's review of the evidence discloses that 
there is evidence that would support the assignment of a 
100 percent evaluation prior to that date.  

In this regard, a December 1994 psychiatric medical report 
from the veteran's VA fee-basis physician indicated that the 
veteran had been receiving monthly psychiatric treatment 
since December 1978 and he provided the most recent dates of 
treatment in 1994.  That report indicated that the veteran 
was isolated with social withdrawal and that he had poor 
interpersonal relationships.  The physician indicated that 
the veteran had had partial remission of his psychotic 
symptoms, but that he still had strong paranoid ideation.  
The physician also indicated that the veteran's affect was 
superficial that he was sometimes disoriented to place and 
frequently disoriented as to time.  Recent and short-term 
memory were described as poor, as were the veteran's 
concentration, intellectual functions and judgment.  As for 
stress tolerance, that was also described as poor and it was 
indicated that the veteran was unable to take decisions, 
attendance, complete tasks and interact with supervisors.  
The physician also described an injury which occurred in July 
1994 when the veteran was working as a postman and fell 
sustaining trauma to his right knee.  It was noted that one 
month after the trauma, the veteran's psychotic symptoms 
flared and it was necessary to treat him with antipsychotic 
medication.  

The RO afforded the veteran a VA psychiatric examination in 
March 1995, and on mental status examination, the veteran was 
noted to be adequately dressed and groomed.  He was aware of 
the interview situation and his responses were relevant and 
coherent, but the content was always very referential and 
paranoid.  While the veteran did not mention hallucinatory 
experiences, he did refer to anxiety and fear, and described 
poor sleep and interrupted sleep at night requiring excessive 
use of medication.  He described himself as being avoidant of 
the company of other people.  The veteran's affect was 
described as flat and his mood as tense, apprehensive and 
very guarded.  While the veteran was oriented in person, and 
place he was only partially oriented as to time.  Memory was 
"lacunae" for specifics.  Judgment and insight were poor.  
Following the examination and the examiner reviewing the 
results of a social and industrial field examination, the 
diagnosis was undifferentiated schizophrenia.  The examiner 
assigned a Global Assessment of Functioning score of 55, 
indicative of the middle ground between moderate and serious 
symptoms.

Other significant evidence in this case are medical records 
from the veteran's fee-basic physician dated in January and 
July 1995 and January 1996 which described the veteran as 
totally disabled.  Also noteworthy was the opinion following 
a June 1997 VA psychiatric examination that indicated that 
the veteran had a severe disability in his laboral and social 
fields.  This appears to indicate that the veteran's 
disability was more severe than reflected by the 50 percent 
evaluation then in effect based on the schedular criteria set 
forth above.  

The Board finds that this evidence creates a reasonable doubt 
as to the date the veteran was totally disabled as a result 
of his schizophrenia.  And while the evidence from the 
veteran's fee-basis physician dated in December 1994 would 
tend to support the assignment of an effective date as of the 
date of the veteran's December 1994 claim, information from 
the U.S. Postal Service dated in September 1996 indicated 
that the veteran had been employed on a full-time basis 
working 8 hours a day, 40 hours a week until March 4, 1995.  

As such, the Board is of the opinion that, given the 
veteran's ability to work on a full-time basis until that 
date, indicates the symptomatology associated with the 
veteran's schizophrenia was not shown to produce total social 
and industrial inadaptability prior to March 4, 1995.  
However, given the medical evidence of record, and resolving 
any reasonable doubt in the veteran's favor, the Board finds 
that it is factually ascertainable that the veteran's 
schizophrenia was productive of total social and industrial 
impairment as of March 5, 1995.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, an effective date of March 5, 1995 for a 
100 percent evaluation for schizophrenia is granted.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


